568 F.2d 1232
Edward E. LANDERS, Plaintiff-Appellee,v.Dr. Allen L. AULT, Etc., et al., Defendants-Appellants.Robert H. VEAL, Plaintiff-Appellee,v.Dr. Allen L. AULT, Etc., et al., Defendants-Appellant.Hugh Don SMITH, Plaintiff-Appellee,v.George SCHEER, Defendant-Appellant.
No. 77-3181.
United States Court of Appeals,Fifth Circuit.
Feb. 28, 1978.

Edward E. Landers, pro se.
Robert H. Veal, pro se.
Hugh Don Smith, pro se.
Before JONES, GODBOLD and GEE, Circuit Judges.
PER CURIAM:


1
These consolidated cases are companion cases to Allen v. Ault, 564 F.2d 1198 (1977) and are controlled by it.


2
In each of these cases, as in Allen v. Ault, the motion for new trial was timely served but was not filed within the ten-day requirement of Rule 59(b).


3
In each case the order of dismissal is REVERSED and the cause REMANDED for a determination whether the filing of the motion was timely within Rule 5(d), F.R.Civ.P.